Citation Nr: 0200222	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  96-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for paralysis, 
ulnar and median nerves, left arm (minor), currently rated as 
40 percent disabling.  

2.  Entitlement to a compensable evaluation for a superficial 
scar above the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an July 1995 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran's left arm nerve disability is not manifested 
by complete paralysis of the radial, median, and/or ulnar 
nerves.  

3.  The superficial scar above the left knee is not 
manifested by limitation of function of the knee, poor 
nourishment with repeated ulceration, and is not tender and 
painful.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for paralysis, ulnar and median nerves, left arm have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991), 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Codes 8514, 8515, 8516 (2001).  


2.  The criteria for a compensable evaluation for a 
superficial scar above the left knee have not been met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record shows that in August 1945 the RO 
granted service connection for paralysis of the left median 
and ulnar nerves on the left as a result of a gunshot wound 
sustained in combat.  A 50 percent rating was assigned, which 
was reduced to 30 percent in February 1949.  

In February 1949 the RO, in pertinent part, granted service 
connection for a small, superficial wound above the left 
knee, and a noncompensable rating was assigned.  

In December 1994 the veteran submitted claims pertaining to 
his left ulnar and median paralysis, and his left knee.  

On VA examination of the joints in January 1995, the veteran 
reported a history of left knee pain after the inservice 
wound to his knee followed by severe pain and the development 
of osteoarthritis in 1980.  X-rays revealed changes in both 
knees.  Examination of the scar found it to be linear, one 
inch in length, and well healed.  

On VA examination of the peripheral nerves in February 1995 
the veteran reported that his left arm was falling asleep all 
the time, painful paresthesias, and weakness.  


Examination of the left upper extremity revealed a large 
scarred groove where the bullet reportedly went through.  
There was no less that 4+/5 muscle strength.  Strength was 
5/5 in the deltoid and biceps; 4+/5 in the brachioradialis; 
4+/5 in the flexor carpi radialis; 4++/5 in the extensor 
carpi radialis; 4+/5 strength in the abductor pollicis 
brevis; and 5/5 strength in extension at the metacarpal 
phalangeal (MP) joints, extension of the proximal and distal 
interphalangeal joints (PIP and DIP, respectively), and thumb 
and small finger opposition.  

Reflexes were decreased in the brachioradialis (trace to 
absent) and in the finger flexors (slight).  There was 
decreased sensation in the first web space and the dorsum of 
the hand over the thumb, index, and middle finger aspect of 
the hand in the ulnar distribution.  Tinel's and Phalen's 
signs of the left wrist were negative.  

It was concluded that there was mild distal weakness in the 
median, ulnar, and radial nerves involving the left hand.  
There was also some give way weakness; however, the weakness 
was described as minimal.  

Phoenix VA outpatient treatment records dated from January 
1994 to March 1995 document treatment of degenerative joint 
disease of the knees as well as complaints of left knee pain.  
In December 1994 it was concluded that the reports of pain 
and instability in the left knee were secondary to proximal 
collateral ligament laxity.  It was also indicated that he 
had undergone a left total knee arthroplasty approximately 12 
years prior.  

In December 1994 the veteran was seen for a history of 
paresthesia in the left upper extremity.  An electromyograph 
(EMG) was performed and revealed normal left median nerve 
conduction velocity by prolonged wrist latencies, and 
prolonged ulnar velocity with normal latencies.  The EMG was 
found to be essentially normal with no definite denervation.  
The impression was left carpal tunnel syndrome and left ulnar 
palsy.  


In July 1995 the RO denied increased evaluations for left 
ulnar and median paralysis and for a scar above the left 
knee.  It declined to reopen his claim of service connection 
for osteoarthritis of the left knee as secondary to his scar, 
superficial wound above the left knee.  It also granted 
service connection for a gunshot wound to the mid left biceps 
area.  The veteran only appealed the increased rating issues.  

In February 1996 a VA examination of the joints was 
conducted; however, the examination findings pertained only 
to the right knee.  

During a May 1996 hearing before the RO, the veteran was 
asked whether he was experiencing any pain from the scar 
above the left knee.  The veteran answered that he was not 
experiencing any pain in this area.  Tr., p. 2.  When later 
asked if he currently was experiencing any symptoms with the 
scar, the veteran answered that he was having no symptoms for 
that particular scar.  Tr., p. 7.  He noted that he had 
undergone surgery on his left knee which left a scar that had 
covered the service-related scar.  Id.  

With respect to the nerve disability of the left arm, the 
veteran reported having numbness and weakness in all of his 
fingers.  He stated that he was unable to pick up small 
objects.  Tr., p. 2.  The veteran was then noted as failing 
in his attempts to pick up items such as a dime and a 
paperclip.  Tr., p. 3.  He testified that he had trouble 
buttoning his shirts with the left hand.  Id.  He reported 
that he was unable to make a complete fist.  Tr., p. 4.  It 
was noted that the veteran attempted to make a fist and was 
lacking about one half inch from making a complete fist.  Id.  

The veteran reported that he was able to straighten his 
fingers out completely with the exception of his ring and 
small fingers.  Tr., p. 4.  It was noted that the veteran 
attempted to straighten all his fingers out and that his ring 
finger and small finger had a slight contracture.  He 
reported having full range of motion of the thumb.  Id.  


The veteran testified that his wrist was weak, but that he 
was able to move it around.  Tr., p. 4.  He testified that he 
had suffered from some muscle atrophy.  Tr., p. 7.  

Phoenix VA Medical Center (VAMC) records dated from March 
1995 to June 1996 show continued treatment of multiple 
medical problems.  In November 1995 it was opined that the 
veteran had probable ligamental laxity in his left knee.  
These records also document treatment of carpal tunnel 
syndrome of both wrists, including right and left carpal 
tunnel releases in January 1996.  

On follow-up in February 1996 the veteran reported being 
unable to close his fist secondary to tightness.  In April 
and June 1996 he was seen with complaints of his left knee 
giving out.  

The assessment in June 1996 was a total knee arthroplasty 
with a feeling of instability.  Records from the Phoenix VAMC 
do not document specific references to the veteran's service-
connected left knee scar.  

In February 1998 an EMG was performed.  The EMG revealed the 
bilateral delay of the distal latency of the median nerves to 
be slightly shortened; absent bilateral median sensory 
nerves; an absent left ulnar sensory nerve, and neuropathic 
patterns in the left hand.  

The impression was bilateral carpal tunnel syndrome with 
persistent sensory imbalance and with less delayed distal 
latency and motor nerves, and deteriorating left ulnar 
neuropathy.  

In July 1998 a VA neurological examination was conducted.  
The veteran reported increasing weakness in his left arm.  He 
specified that he was having more difficulty using the left 
hand with some numbness in the fingers of the "ulnar and 
median, bilaterally."  


Examination revealed moderately severe weakness in the left 
hand.  No atrophy was apparent in the hand.  All intrinsic 
muscles were graded 4/5.  Strength was 5/5 in the left 
deltoid and brachioradialis, and 5-/5 in the triceps.  Wrist 
extension and flexion were both 4/5.  

There was decreased sensation in the left median and left 
ulnar nerves, as well as in the left radial nerve area.  
Reflexes were preserved in the left arm, but were not as 
brisk as in the right arm.  The abductor pollicis brevis 
muscle was described as markedly weak in the left hand.  The 
finger MP joints were strong.  Abduction and adduction of all 
fingers of the left hand were weak.  "[A]dduction and 
opponent" were also described as weak.  

The VA examiner noted that the nerve conduction studies had 
been reviewed and concluded that they revealed continued 
abnormalities in the median nerves bilaterally (somewhat 
improving) and severe abnormalities in the left ulnar nerve 
with absent sensory nerve action potential in the left ulnar 
nerve, indicating worsening functioning.  

On VA joints examination in February 2000 it was noted that 
the veteran was right-handed.  With respect to the left knee 
scar, the veteran pointed out that it was now covered by the 
scar from his arthroplasty.  He reported that he was not 
having any symptoms or difficulties with respect to the old 
scar.  

With respect to the left arm nerve disability, the veteran 
reported pain in the dorsal and volar aspect of the forearm 
and hand on the left.  He reported numbness on the dorsum and 
volar aspects of the left hand and the left ring and small 
fingers.  He reported that the numbness was constant.  He 
reported tingling in the rest of his hand.  

Examination of the left upper extremity revealed a well-
healed and non-tender scar.  There was no gross atrophy in 
the left upper extremity, and no clawing of the hand.  


There was a very slight flattening of the hypothenar 
eminence.  Grip was moderately diminished with some complaint 
of discomfort about the dorsum of the hand.  Radial and ulnar 
deviation of the wrist were normal; however, dorsiflexion and 
palmar flexion were diminished approximately 25 percent on 
the left.  There was slight plus tenderness about the dorsal 
forearm and hand to palpation.  He lacked approximately one 
half inch from touching his four fingers to his palm.  
However, there was full extension of all five digits of the 
left hand.  

Sensory examination to pinwheel revealed complaints of 
pressure only about the ulnar half of the dorsal and volar 
forearm and ulnar half of the hand, as well as the dorsal and 
volar ring and small fingers on the left.  

It was concluded that the veteran had a "partial injury" to 
the ulnar and median nerves secondary to gunshot wounds.  
Functional impairment, based on consideration of "various 
factors," was rated between moderate and severe with some 
loss of range of motion of dorsiflexion and palmar flexion of 
the left wrist, and flexion of the lateral four digits of the 
left hand.  

On VA neurological examination in February 2000 the veteran 
reported increasing pain in his left arm over the last two or 
three years.  This pain was described as being in the palm of 
the hand as well as the medial aspect of the forearm, 
sometimes radiating up into the medial aspect of the arm.  He 
reported that the pain had resulted in the decreased use of 
his hand because his hand would begin to ache after grasping 
things for more than a few minutes.  He reported that he was 
able to lift a gallon of milk with his left hand, but could 
not hold it for very long before having to transfer it to his 
right hand.  He reported that he was right-handed, and 
performed many tasks with his right hand.  He stated that he 
was able to keep his wallet in his left pants pocket and use 
his left hand to put it in and pull it out.  

On examination there was 5/5 motor strength in the right 
upper extremity.  By comparison, the left upper extremity 
revealed 5-/5 in the deltoids, biceps, and triceps, with some 
element of breakaway.  Wrist extension was 5-/5 and wrist 
extension was 4+/5.  

Finger abduction was 4+/5, "first dorsal osseous" was 4+/5, 
"abductor digiti quinti" was 4/5, and finger extension was 
4+/5.  Finger flexion was "4 proximally," with the veteran 
unable to fully close his fist, "i.e. weakness in distal 
flexion as well."  Finger apposition was 4-/5, and abductor 
pollicis brevis was 4+/5.  

Mild atrophy was noted in the left deltoid.  Atrophy was also 
seen in the region of the first dorsal interosseous and in 
the thenar eminence of the left hand.  There was mild clawing 
of the left hand insofar as the veteran was unable to 
completely straighten out his 4th and 5th fingers.  Reflexes 
were 2 plus throughout and were symmetrical.  

Sensory examination showed decreased pinprick, most severe 
over the ulnar side of the side of the hand ventrally, 
extending on to the ulnar side of the forearm and up into the 
upper arm as well.  There was also decreased pinprick on the 
radial side of the hand and forearm.  This loss was less 
prominent than the loss demonstrated on the ulnar side.  
There was some evidence of decreased pinprick proximal to the 
scar extending up to the shoulder.  

The impression was status post gunshot wound with residual 
nerve injury of the medial, ulnar, and radial nerves.  "The 
[veteran] continues to have both weakness and sensory loss in 
the distribution of all three nerves, most prominently in the 
ulnar nerve distribution with weakness being more prominent 
in finger abduction, first dorsal interosseous, finger and 
thumb apposition, and abductor digiti quinti."  

It was also again found that the veteran had mild atrophy and 
clawing evidence in his hand.  He was also diagnosed with 
bilateral carpal tunnel syndrome.  

On VA scars examination in February 2000 it was noted that 
the veteran had incurred a shrapnel fragment wound to just 
above the left knee during combat in Normandy.  The wound was 
described as superficial with no damage to the muscle.  



On examination, it was noted that the scar from the shrapnel 
wound was no longer visible because of a more recent surgical 
scar on his left knee which had healed and was hiding the 
shrapnel fragment wound scar.  It was noted that the shrapnel 
fragment wound scar was minimally visible.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  

The provisions of 38 C.F.R. 4.120 (2001) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc. In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  

Under Diagnostic Code 8514, compensation is provided for 
complete paralysis of the musculospiral nerve (radial nerve) 
(70 percent for the major extremity/60 percent for the minor 
extremity) manifested by drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral 	movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity.  



Compensation is also provided under Diagnostic Code 8514 for 
incomplete paralysis of the radial nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (20 
percent for the major or minor extremity.  38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8514.  

Under Diagnostic Code 8515, paralysis of the median nerve, a 
70 percent evaluation for the major extremity (60 percent for 
the minor extremity) is warranted if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  

Compensation is also provided for incomplete paralysis of the 
median nerve that is severe (50 percent major/40 percent 
minor extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. 4.124a, Diagnostic Code 8515 (2001).  

Under Diagnostic Code 8516, paralysis of the ulnar nerve, a 
60 percent rating for the major extremity (50 percent for the 
minor extremity) is warranted when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
or reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.  


Compensation is also provided for incomplete paralysis of the 
ulnar nerve that is severe (40 percent major/30 percent minor 
extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. 4.124a, Diagnostic Code 8516 (2001).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 
4.2, 4.6 (2001).  

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  By virtue of the February 1995 notice, the July 1995 
rating decision, the December 1995 Statement of the Case 
(SOC), and subsequent the Supplemental Statements of the Case 
(SSOCs) issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  That is, the RO provided notice of the laws 
pertinent to his claims, and provided a discussion of the 
evidence and a rationale applying the applicable law to the 
facts of his case.  It explained to him why the current 
evaluation was justified and why the evidence was not 
sufficient to allow for a higher rating.  He was also advised 
as to how to submit additional evidence in support of his 
claim and was provided with notice of his appellate rights.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact; it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  That is, the veteran has only referred to medical 
treatment at the Phoenix VAMC, and records from this facility 
have been obtained.  The veteran has not indicated the 
existence of any relevant evidence that has not already been 
requested and/or obtained by the RO.  38 U.S.C.A. § 5103A(a), 
(b) (West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  Multiple VA examinations with respect to both issues 
on appeal have been conducted that adequately address the 
current limitations imposed by the veteran's impairments, 
including consideration of additional limitation resulting 
from pain and/or other pathology.  Therefore, a remand for 
another VA examination(s) is not warranted.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claims.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran, particularly where the evidence establishes that the 
duty to assist under the VCAA has already been satisfied.  

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  ).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Left Arm Nerve Injury

The medical evidence establishes that the veteran's left 
upper extremity is his minor extremity.  It has been 
documented on multiple occasions that the veteran is right-
handed.  

The veteran's left arm nerve injury is currently evaluated as 
40 percent disabling under Diagnostic Code 8515, based on 
paralysis of the median nerve.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran is currently service-connected for paralysis of 
the ulnar and median nerves.  As noted above, the RO rated 
the veteran's left arm nerve disabilities as one disability 
under Diagnostic Code 8515.  The Board has considered whether 
it is more appropriate to rate the paralysis of the nerves of 
the left upper extremity as two or even three separate 
disabilities (the record shows residual damage from the 
gunshot wound to the ulnar, median, and radial nerves).  
After reviewing the medical evidence of record, the Board 
finds that the service-connected left arm nerve disability 
should be combined and rated as one disability, since the 
symptomatology described in the examination reports is 
essentially duplicative and overlapping.  See 38 C.F.R. 4.14, 
Esteban, supra.  Evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. 4.14.  

As will be discussed in detail below, the medical evidence 
shows that the veteran's left arm is primarily manifested by 
weakened, restricted movement and/or sensory disturbances of 
the fingers, thumb, hand and wrist.  The Board notes that 
Diagnostic Codes 8514, 8515, and 8516 contemplate impaired 
movement of the wrist, hand and fingers.  Thus, the Board 
finds that the service-connected peripheral nerve disability 
of the left upper extremity should be rated as one disability 
under either Diagnostic Code 8514, 8515, or 8516.  Id.  

A. Diagnostic Code 8514

After a careful review of the evidence, the Board finds that 
a rating in excess of 40 percent under Diagnostic Code 8514 
is not warranted.  In order to obtain the next higher rating 
(60 percent) under Diagnostic Code 8514, the veteran's 
disability would have to be manifested by complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8514.  

VA examinations have yielded no objective findings that would 
justify awarding a 60 percent evaluation under Diagnostic 
Code 8514 based on complete paralysis.  While the medical 
evidence documents decreased strength and sensation of the 
left upper extremity, such evidence has not documented 
dropping of the left hand or fingers; an adducted thumb; an 
inability to extend the hand at the wrist, extend the 
proximal phalanges, extend the thumb, or make lateral 
movement of the wrist; weakened flexion or extension of the 
elbow; the loss of synergic motion of the extensors; and/or 
total paralysis of the triceps.  

In this regard, range of motion in the elbow and wrist have 
been described as normal, albeit with some weakness in the 
wrist.  However, even with this reported weakness, motor 
strength in the wrist was described as 5 minus extension and 
4 plus extension (in fact, motor strength in the upper 
extremity has not been documented as being lower than 4 
minus), and during the May 1996 hearing he stated that he was 
able to move his wrist around.  Tr., p. 4.  This is 
persuasive evidence demonstrating that the veteran's 
disability is not manifested by an inability to extend the 
hand at the wrist or make lateral movements with the wrist.  

Finally, the Board notes that the February 2000 VA joints 
examiner found the injuries to the median and ulnar nerves to 
be only "partial," and the February 2000 VA neurological 
examiner indicated that the disability to the radial nerve 
was less significant than that to the ulnar nerve.  

In light of the above, the Board concludes that the 
preponderance of evidence establishes that a higher rating 
(60 percent) under Diagnostic Code 8514 is not warranted for 
the left arm nerve disability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514.  

B. Diagnostic Code 8515

In order to obtain a higher rating (60 percent) under 
Diagnostic Code 8515, the veteran's left arm nerve disability 
would have to be manifested by complete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

After a careful review of the record, the Board finds that a 
preponderance of the evidence demonstrates that the veteran's 
left upper extremity nerve disability is not manifested by 
symptoms of complete paralysis of the median nerve.  

Examinations have not documented the left hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, and the thumb in the plane of the hand (ape 
hand).  

While examination has noted atrophy in the thenar eminence of 
the left hand on VA neurological examination in February 
2000, this atrophy was described as mild.  Further, the VA 
examination in July 1998 and VA joints examination in 
February 2000 noted no atrophy of the left hand.  Such 
findings do not meet the requirement that there be 
considerable atrophy of the muscles of the thenar eminence.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (emphasis added).  

Examinations have not revealed pronation to be incomplete and 
defective.  They have not revealed the absence of flexion of 
index finger and feeble flexion of middle finger.  To the 
contrary, on VA joints examination in February 2000 the 
veteran was able to flex all four fingers to within one half 
inch of his palm.  The veteran also demonstrated this ability 
during the May 1996 hearing.  Tr., p. 4.  This constitutes 
persuasive evidence that the veteran was able to make a fist, 
albeit an incomplete fist.  Further, it demonstrates that his 
inability to make a complete fist was not the result of his 
index and middle fingers remaining extended, as he was able 
to flex the fingers towards his palm.  These particular 
criteria under Diagnostic Code 8515 have therefore not been 
met.  Id.  

Examinations have not documented any inability to flex the 
distal phalanx of the thumb.  While the February 1998 VA 
examiner described the abductor pollicis brevis as being 
markedly weak, the February 2000 VA neurological examiner 
found motor strength in the abductor pollicis brevis to be 
4+/5.  Id.  The Board attaches more probative value to the 
February 2000 VA neurological examiner's findings because 
they are more recent and because they are more specific in 
nature.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases).

While some weakness and loss of motion of the wrist have been 
documented, the February 1998 VA examiner noted that flexion 
and extension of the wrist were both 4/5.  Furthermore, the 
February 2000 VA neurological examiner specified that wrist 
extension was 5-/5 and extension was 4+/5.  

While examinations have documented the veteran's complaints 
of pain, they have not documented trophic (pertaining to 
nutrition) disturbances related to paralysis of the median 
nerve.  See Black v. Brown, 10 Vet. App. 279, 280 (1997) 
(noting that 'trophic' is defined in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994) as pertaining to 
nutrition).  

Finally, the Board notes that the February 2000 VA joints 
examiner found the injuries to the median and ulnar nerves to 
be only "partial," as opposed to complete.  

In light of the above, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's left arm nerve injury 
under Diagnostic Code 8515 because the evidence persuasively 
demonstrates that the nerve injury is not manifested by 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  

C. Diagnostic Code 8516

Under Diagnostic Code 8516 the next higher rating (50 
percent) also would require that the veteran's disability be 
manifested by complete paralysis.  After a careful review of 
the record, the Board finds that the criteria for a higher 
rating under Diagnostic Code 8516 based on complete paralysis 
of the ulnar nerve have not been met.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  

While the February 2000 VA neurological examination 
documented clawing of the left hand, this clawing was 
described as only being "mild."  The veteran was only 
prevented from fully straightening out his 4th and 5th 
fingers, as opposed to the requirement in Diagnostic Code 
8516 that there be a "griffin claw" deformity due to "flexor 
contraction" of the ring and little fingers.  Furthermore, 
the medical evidence has only described, at most, mild 
atrophy, as opposed to the requirement in Diagnostic Code 
8516 that there be very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences.  Id.  

The above evidence also demonstrates that the veteran has not 
lost the ability to extend the ring and little fingers.  The 
February 2000 VA neurological examiner merely found that he 
could not straighten out these digits entirely; it was not 
concluded that he had lost the ability to extend these 
fingers at all.  Furthermore, the February 2000 VA joints 
examiner noted that there was full extension of all five 
digits of the left hand.  In general, VA examinations have 
not documented an inability to extend the ring and little 
fingers; they merely have documented, at most, some 
limitation of his ability to extend his fingers.  

Similarly, while there has been evidence of weakened 
abduction and adduction of the fingers, there has been no 
evidence documenting an inability to spread the fingers or 
reverse, nor the inability to adduct the thumb.  The February 
1998 VA examiner documented such functions as being weak.  
The February 2000 VA neurological examiner also found that 
such movement had been weakened; however, he specified in his 
findings that abduction, adduction, and opposition were never 
less than 4-/5.  This constitutes persuasive evidence that 
the veteran's disability is not manifested by an inability to 
spread the fingers or reverse, or an inability to adduct the 
thumb.  

As noted above, the evidence has documented weakened and 
restricted flexion of the wrist.  However, the Board again 
notes that the February 1998 VA examiner noted that flexion 
and extension of the wrist were both 4/5.  Furthermore, the 
February 2000 VA neurological examiner specified that wrist 
extension was 5 minus and extension was 4 plus.  

Finally, the Board again notes that the February 2000 VA 
joints examiner found the injuries to the median and ulnar 
nerves to be only "partial."  

In light of the above, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's left arm nerve injury 
under Diagnostic Code 8516 because the evidence persuasively 
demonstrates that the nerve injury is not manifested by 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  

D.  DeLuca Considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As indicated 
above, the rating codes that apply to the veteran's 
disability contemplate limitation of movement of the hand, 
fingers, thumb, and wrist.  Therefore, the Board is required 
to consider whether the next higher rating is warranted based 
on additional functional loss due to pain or other pathology.  

After careful review of the record, the Board finds that the 
veteran's left arm nerve disability is not manifested by a 
degree of additional functional loss due to pain or other 
pathology that would warrant a higher rating under any of the 
relevant diagnostic codes.  

As noted above, while the evidence has documented weakness of 
the muscles of the hand and left upper extremity, motor 
strength in any muscle of the left upper extremity has not 
been documented as being any less than 4-/5.  Atrophy has 
either not been documented or has been concluded as being 
mild (in addition, there is some question as to whether 
application of atrophy would violate the rule against 
pyramiding here since atrophy is accounted for in the rating 
criteria).  Further, while the veteran reported having to 
transfer a gallon of milk to his right hand after lifting it, 
he nonetheless acknowledged his ability to grasp and lift a 
gallon of milk with his left upper extremity.  

The February 1998 VA examination documented the veteran's 
movements as being tremulous.  During the May 1996 hearing he 
contended that he was unable to pick up small objects such as 
a dime and a paper clip.  Tr., p. 3.  However, on VA 
neurological examination in February 2000 the veteran 
reported being able to keep his wallet in his left pants 
pocket, and that he used his left hand to place the wallet in 
his pocket and remove it from his pocket.  

With respect to pain, while VA examinations documented the 
veteran's complaints of pain, particularly with use of the 
left hand, the February 2000 VA joints examiner noted only 
moderately diminished grip with "some complaints of 
discomfort about the dorsum of the hand."  Other range of 
motion studies did not document complaints of pain.  

Thus, the evidence demonstrates that the veteran's left arm 
nerve disability has not resulted in additional loss of 
motion beyond the requirements of a 40 percent evaluation 
based on pain or other pathology.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

In the case at hand, while the record shows that the veteran 
has a scar on his left arm, this was specifically described 
by the February 2000 VA joints examiner as being well-healed 
and non-tender, and the veteran has never been documented as 
either describing or having a scar that is painful or 
otherwise resulting in limitation of function in this region.  
Therefore, a separate rating for the scar is not warranted.  
Id.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
light of the above, the Board finds that a preponderance of 
the evidence is against an increased evaluation for the 
veteran's service-connected paralysis, ulnar and median 
nerves, left arm.  


Evaluation of Superficial Scar Above the Left Knee

The veteran's scar above the left knee is rated as 
noncompensable under Diagnostic Code 7805, based on 
limitation of function of the part affected by the scar.  
38 C.F.R. 4.118, Diagnostic Code 7805.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  

In the case at hand, the Board finds that the probative 
medical evidence establishes that the veteran's scar does not 
result in compensable limitation of function of the left 
knee.  

During the May 1996 hearing, the veteran denied experiencing 
any symptoms with respect to the service-connected scar above 
the left knee.  Tr., p. 7.  On VA joints examination in 
February 2000 the veteran denied having any symptoms or 
difficulties with respect to his left knee scar.  On VA scars 
examination in February 2000 no limitations from the scar 
were noted; in fact, it was described as barely being visible 
due to a scar from left knee surgery that had covered up the 
previous scar.  This constitutes persuasive evidence that a 
compensable evaluation for the scar based on limitation of 
function is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.


Because the veteran has denied any symptoms or difficulties 
relating to the service-connected scar, and because there is 
no evidence documenting any limitation of function of the 
left knee resulting from this scar, the Board concludes that 
a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  

A compensable evaluation based on a poorly nourished scar 
with repeated ulceration is not warranted.  As noted above, 
examinations have shown the scar to be essentially hidden 
from a subsequent surgical scar.  There is no documentation 
that the service-connected scar has been manifested by 
repeated ulceration and is poorly nourished.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

A compensable evaluation for a tender and painful scar is 
also not warranted.  Examinations have not documented 
complaints of pain with respect to the service-connected 
scar.  As noted above, the scar has been noted as being 
essentially hidden from a subsequent surgical scar.  In 
addition, the veteran specifically denied experiencing any 
pain or any other symptoms with respect to the service-
connected scar during the hearing.  Tr., pp. 2, 7.  

During the February 2000 VA joints examination, he denied any 
symptoms or difficulties with respect to the service-
connected scar.  This constitutes persuasive evidence that a 
compensable evaluation is not warranted for the scar based on 
it being tender and painful because the evidence establishes 
that it is not tender and painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
light of the above, the Board finds that a preponderance of 
the evidence is against an increased evaluation for the 
veteran's service-connected superficial scar above the left 
knee.  


Additional Matter: Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is warranted 
with respect to either issue.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1) (2001).  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), and 
determined that referral was not warranted.  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran has made no contentions 
about the impact of either of the appealed disabilities on 
his ability to work.  Nor is there any evidence indicating 
that either of his service-connected disabilities affects his 
employability in ways not contemplated by the Rating Schedule 
(including evidence of marked interference with employment or 
frequent hospitalizations or inpatient care), whose 
percentage ratings represent the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  

Referral in this instance is therefore not warranted because 
the veteran has not contended, and the evidence does not 
indicate that either of the service-connected disabilities 
has rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
paralysis, ulnar and median nerves, left arm is denied.  

Entitlement to a compensable evaluation for a superficial 
scar above the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

